Exhibit 10.3

TRANSITION SERVICES AGREEMENT

by

and

among

TRONOX LIMITED,

EXXARO RESOURCES LIMITED,

and

EXXARO TSA SANDS PROPRIETARY LIMITED

and

EXXARO SANDS (PROPRIETARY) LIMITED

Dated as of 15 June 2012



--------------------------------------------------------------------------------

1. DEFINITIONS AND INTERPRETATION

     3   

2. SERVICES

     8   

3. STANDARDS OF PERFORMANCE; LEVEL OF SERVICES

     9   

4. RESOURCES

     11   

5. THIRD PARTIES

     11   

6. COOPERATION; AMICABLE DISPUTE RESOLUTION

     12   

7. INTELLECTUAL PROPERTY

     13   

8. EXCEPTIONS TO EXXARO’S OBLIGATION TO PERFORM

     14   

9. PAYMENT AND AUDIT RIGHTS

     16   

10. CONFIDENTIALITY

     18   

11. TERM

     20   

12. CONSEQUENCES OF TERMINATION

     20   

13. DISCLAIMER OF WARRANTIES

     21   

14. DAMAGES

     21   

15. INDEMNIFICATION

     21   

16. SUBROGATION

     22   

17. INDEPENDENT CONTRACTOR

     22   

18. COMPLIANCE WITH LAWS

     23   

19. MISCELLANEOUS

     23   

EXHIBIT A—Services Provided by Exxaro and the Exxaro Group to the Tronox Group



--------------------------------------------------------------------------------

PARTIES

The Parties to this TS Agreement are:

Tronox Limited, a corporation organized and existing under the laws of Australia
with registration number ACN153348111;

Exxaro Resources Limited, a company organized and existing under the laws of the
Republic of South Africa with registration number 2000/011076/06;

Exxaro TSA Sands Proprietary Limited, a company organized and existing under the
laws of the Republic of South Africa with registration number: 1998/001039/07;
and

Exxaro Sands Proprietary Limited, a company incorporated in the Republic of
South Africa, with registration number: 1987/001627/07.

INTRODUCTION

A. Pursuant to the Transaction Agreement, Exxaro has entered into the sale of
its mineral sands business, including its interest in the Tiwest Joint Venture,
to Tronox in exchange for newly issued Tronox common shares (the “Transaction”).

B. In connection with the Transaction, Tronox and the South African Acquired
Companies desire to obtain from Exxaro the services described herein for a
transitional period of time after the completion of the Transaction in
accordance with the terms and conditions of this TS Agreement.

NOW, THEREFORE, the Parties, hereby agree as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 For purposes of this TS Agreement, the following terms have the meanings set
forth or as referenced below:

“Acquired Companies” means, collectively, the Australian Acquired Companies and
the South African Acquired Companies.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person. For purposes of this definition, the term “control” (including the
correlative terms “controlling,” “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

“Australian Acquired Companies” means (a) Exxaro Investments (Australia) Pty
Ltd, ABN 53 071 040 152 , (b) Exxaro Holdings (Australia) Pty Ltd, ABN 90 071
040 750, (c) Exxaro Australia Sands Pty Ltd, ABN 28 009 084 851, (d) Ticor
Resources Pty Ltd, ABN 27 002 376 847, (e) Ticor Finance (A.C.T.) Pty Ltd, 58
008 659 363, (f) TiO2 Corporation Pty Ltd, ABN 50 009 124 181, (g) Tific,
(h) Yalgoo, (i) Tiwest Sales Pty Ltd, ABN 40 009 344 094, (j) Senbar Holdings
Pty Ltd, ABN 86 009 313 062, (k) Synthetic Rutile Holdings Pty Ltd, ABN 38 009
312 047, and (l) Pigment Holdings Pty Ltd, ABN 53 009 312 994.

 

3



--------------------------------------------------------------------------------

“Business Day” means a day (other than a Saturday or Sunday or public holiday)
on which banks are generally open for business in each of New York, South Africa
and Perth, Australia.

“Closing Date” has the meaning given to such term in the Transaction Agreement.

“Contract” means any written or oral agreement to create rights and/or
obligations which are legally binding, contract, lease, sublease, indenture,
mortgage, instrument, guaranty, loan or credit agreement, note, bond, customer
order, purchase order, sales order, franchise, dealer and distributorship
agreement, supply agreement, development agreement, joint venture agreement,
promotion agreement, license agreement, contribution agreement, partnership
agreement or other arrangement, understanding, permission or commitment.

“End date” means the Business Day on which the last Service provided in terms of
this TS Agreement is no longer provided.

“Exhibits” means any exhibit, including Exhibit A, appended to this TS
Agreement;

“Exxaro” means Exxaro Resources Limited, a company organized and existing under
the laws of the Republic of South Africa with registration number
2000/011076/06.

“Exxaro Sands” means Exxaro Sands Proprietary Limited, a company incorporated in
the Republic of South Africa, with registration number: 1987/001627/07.

“Exxaro Selling Entities” has the meaning given to such term in the Transaction
Agreement.

“Exxaro Group” means Exxaro and its Subsidiaries (excluding the Acquired
Companies).

“Exxaro TSA Sands” means Exxaro TSA Sands Proprietary Limited, a company
organized and existing under the laws of the Republic of South Africa with
registration number: 1998/001039/07.

“Force Majeure Event” has the meaning specified in Section 8.5.

“General Services Agreement” means the General Services Agreement entered into
between Tronox and Exxaro.

“General Services” means the “Services”, as such term is defined in the General
Services Agreement.

“Governmental Entity” means any national, supranational, provincial, municipal,
regional or local governmental or regulatory authority, agency, commission,
court, tribunal, or other governmental entity.

“Group” means either the Exxaro Group or the Tronox Group, as the context
requires.

“JIBAR Rate” means, as of the date of any calculation or determination, the rate
per annum appearing on the Reuters Screen SAFEY Page (or such other page as may
replace SAFEY on that

 

4



--------------------------------------------------------------------------------

service, or such other service as may be nominated by the Banking Association of
South Africa as an information vendor for the purpose of displaying Banking
Association of South Africa Interest Settlement Rates for Rand deposits) as the
Johannesburg interbank offered rate for deposits in Rand, at approximately 11:00
a.m., Johannesburg time, two Johannesburg Business Days prior to such date of
calculation or determination.

“Losses” means, collectively, any and all liabilities, losses, damages,
diminutions, claims, judgments, awards, fines, penalties, interest, costs and
expenses, including reasonable attorney and accounting fees.

“Parties” means Tronox, Exxaro TSA Sands, Exxaro Resources and Exxaro Sands each
as a “Party” and collectively as the “Parties”.

“Person” means any individual, corporation, company, limited liability company,
partnership, association, trust, joint venture or any other entity or
organization, including any government or political subdivision or any agency or
instrumentality thereof.

“Rand” and “R” means the South African rand, the lawful currency of the Republic
of South Africa.

“SEC” means the United States Securities and Exchange Commission.

“Services” have the meaning ascribed to them in clause 2 and Service shall bear
like meaning.

“Service Costs” means, with respect to each Service provided under the terms and
subject to the conditions of this TS Agreement, an amount equal to the sum of
such of the following items as may apply:

 

  (a) the full cost (including actual labor costs, all associated benefits costs
and employment taxes, as well as the operating and overhead costs) to Exxaro of
providing such service in respect of the individual employees of Exxaro who are
engaged in the provision of such Service, for the portion of their work time
engaged in the provision of such Service;

 

  (b) the costs charged to Exxaro by a third party provider in connection with
such Service;

 

  (c) the reasonable out-of-pocket and other expenses (other than expenses
included in Transition Costs and the costs charged under item (a) above)
incurred by Exxaro in connection with such Service as evidenced by relevant
supporting vouchers;

 

  (d) Taxes, (other than Transfer Taxes) as set forth in Section 9.7 incurred or
leviable by Exxaro in connection with such Service; and

 

  (f) any costs expressly included as Service Costs in this TS Agreement,
including any costs as set forth in Exhibit A .

“South African Acquired Companies” means Exxaro Sands and Exxaro TSA Sands.

 

5



--------------------------------------------------------------------------------

“Tax” means (a) all taxes, charges, fees, imposts, levies or other assessments,
including but not limited to all income, gross receipts, capital, sales, use, ad
valorem, value added, transfer, transfer pricing, franchise, profits, inventory,
capital gains, stock, license, withholding, payroll, employment, social
security, unemployment, excise, premium, severance, stamp, occupation, property
and estimated taxes, customs duties, fees, assessments and charges of any kind
whatsoever, (b) all interest, penalties, fines, additions to tax, amounts in
respect of tax or additional amounts imposed by any Taxing Authority in
connection with any item described in clause (a), (c) any transferee liability
in respect of any items described in clause (a) or (b), and (d) and any
liability for items described in clauses (a), (b) or (c) as a result either of
being a member of a combined, consolidated, unitary or affiliated group or of a
contractual obligation to indemnify any Person; in each case, with the exclusion
of any Transfer Taxes.

“Taxing Authority” means any Governmental Entity responsible for the
administration or collection of any Tax.

“Tiwest Joint Venture” has the meaning given to such term in the Transaction
Agreement.

“Transfer Taxes” has the meaning given to such term in the Transaction
Agreement.

“Transaction” has the meaning specified in the preamble hereto.

“Transaction Agreement” means the amended and restated transaction agreement
entered into between inter alia Exxaro and Tronox on 20 April 2012.

“Transition Costs” means the one-time, initial set up, costs and expenses that
are incurred by the Exxaro Group in order to initiate the process of obtaining
the migration of any Service as contemplated by (and subject to) the terms and
conditions of this TS Agreement and the costs of obtaining and, if applicable,
modifying any contractual rights described in Section 5.3 of this TS Agreement,
including such costs and expenses incurred prior to the date hereof by Exxaro in
preparation for the provision of the Services (for the avoidance of doubt,
Transition Costs shall not include any annual or recurring fees, including
license fees, or any maintenance fees, support services fees, subscription fees
or other costs relating to ongoing use) which will form part of normal service
costs.

“Tronox” means Tronox Limited, a corporation organized and existing under the
laws of Australia with registration number ACN153348111.

“Tronox Group” means Tronox and its Subsidiaries (including the Acquired
Companies).

“Tronox Mineral Sands” means the South African Acquired Companies and the
Mineral Sands portion of the Australian Acquired Companies

“TS Agreement or TSA” means this transitional services agreement and includes
any Exhibits.

“VAT” means, in relation to the South African Acquired Companies, levied in
terms of the VAT Act

 

6



--------------------------------------------------------------------------------

VAT Act means the South African Value-Added Tax Act, 1991.

 

1.2 Unless the context of this TS Agreement otherwise requires, the following
rules of interpretation shall apply to this TS Agreement:

 

  (a) a “clause” and a “section” shall, subject to any contrary indication, be
construed as a reference to a clause or a section, respectively, hereof;

 

  (b) “law” shall be construed as any law (including common or customary law),
or statute, constitution, decree, judgment, treaty, regulation, directive,
by-law, order or any other legislative measure of any government, supranational,
local government, statutory or regulatory body or court;

 

  (c) a reference to any law, rule, ordinance enactment or regulation shall
include any amendment, modification or re-enactment thereof, any regulations
promulgated thereunder from time to time, and any interpretations thereof from
time to time by any regulatory or administrative authority, whether or not
having the force of law;

 

  (d) a reference to any agreement, instrument, contract or other document shall
include any amendment, restatement, supplement or other modification thereto;

 

  (e) whenever the words “include,” “includes” or “including” (or similar terms)
are used in this TS Agreement, they are deemed to be followed by the words
“without limitation”;

 

  (f) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this TS Agreement, refer to this TS Agreement as a whole and not to
any particular provision of this TS Agreement;

 

  (g) the use of “or” is not intended to be exclusive, unless expressly
indicated otherwise;

 

  (h) If any provision in a definition is a substantive provision conferring
rights or imposing obligations on any Party, notwithstanding that it is only in
the definition clause, effect shall be given to it as if it were a substantive
provision of this TS Agreement.

 

  (i) Unless the context dictates otherwise, an expression which denotes:

 

  (i) any one gender includes the other genders;

 

  (ii) a natural person includes an artificial person and vice versa and shall
include its successors-in-title and assigns; and

 

  (iii) the singular includes the plural and vice versa.

 

1.3

When any number of days is prescribed in this TS Agreement, same shall be
reckoned exclusively of the 1st (first) and inclusively of the last day unless
the last day falls on a day which is not a Business Day, in which case the last
day shall be the immediately following Business Day.

 

7



--------------------------------------------------------------------------------

1.4 In the event that the day for payment of any amount due in terms of this TS
Agreement should fall on a day which is not a Business Day, then the relevant
date for payment shall be the preceding Business Day.

 

1.5 Where any term is defined within the context of any particular clause in
this TS Agreement, the term so defined, unless it is clear from the clause in
question that the term so defined has limited application to the relevant
clause, shall bear the same meaning as ascribed to it for all purposes in terms
of this TS Agreement, notwithstanding that that term has not been defined in
this interpretation clause.

 

1.6 Any reference to an enactment in this Agreement is to that enactment as at
the Signature Date and as amended or re-enacted from time to time

 

1.7 The rule of construction that, in the event of an ambiguity, the contract
shall be interpreted against the Party responsible for the drafting or
preparation of the agreement, shall not apply in the interpretation of this TS
Agreement.

 

1.8 The expiration or termination of this TS Agreement shall not affect such of
the provisions of this TS Agreement as expressly provide that they will operate
after any such expiration or termination or which of necessity must continue to
have effect after such expiration or termination, notwithstanding that the
clauses themselves do not expressly provide for this.

 

1.9 Save where the contrary is indicated, any reference in this TS Agreement to
this TS Agreement or any other agreement or document shall be construed as a
reference to this TS Agreement or, as the case may be, such other agreement or
document as same may have been, or may from time to time be, amended, varied,
novated or supplemented.

 

2. SERVICES

 

2.1 Except as otherwise provided herein, on the terms and subject to the
conditions set forth herein, Exxaro shall provide, or cause one or more members
of its Group to provide, the Acquired Companies with each of the Services listed
on Exhibit A (each service listed on Exhibit A being a “Service” and,
collectively, the “Services”), which Services may include, for the avoidance of
doubt, the transfer and installation of certain hardware, software, related
licenses and applications, and other items as set forth on Exhibit A or pursuant
to the Transaction Agreement, in each case, beginning on the “Start Date” set
forth on Exhibit A for such Service and ending on the earlier of (a) the “End
Date” set forth on Exhibit A for such Service, (b) the termination of this TS
Agreement, or (c) the termination of such Service pursuant to Section 11 (each
such duration, a “Service Term”). The place of rendering services by Exxaro
shall (mainly) be the Republic of South Africa. Nevertheless, Tronox may from
time to time request that Services be rendered by Exxaro to the Australian
Acquired Companies, which request Exxaro will, using reasonable commercial
endeavors, accommodate. To the extent that the Parties agree for any Services to
be provided to the Australian Acquired Companies, then in such case “Services”
and “Acquired Companies” shall be deemed to include Services provided to such
companies hereunder, as well.

 

2.2 Subject to the provisions set forth in this Section 2.2, the Transition
Costs incurred by the Exxaro Group in connection with the Services to be
provided to the South African Acquired Companies shall be borne fully by Tronox,
and such Transition Costs shall not be included in the calculation of Service
Costs payable by Tronox for such Services;

 

8



--------------------------------------------------------------------------------

2.3 It is understood and agreed among the Parties that, notwithstanding any
provision to the contrary in this TS Agreement, the Exxaro Group shall have no
obligation whatsoever to upgrade systems, invest in product enhancements or
increase staffing, capacity, functionality, reliability or any other aspect of
any Service beyond the level that exists as of the date hereof with respect to
any Service.

 

2.4 Notwithstanding anything to the contrary contained herein, during the Term,
Tronox may from time to time request that Exxaro provide special services or
projects in addition to the Services, and (subject to the mutual agreement of
the Parties) Exxaro shall make commercially reasonable efforts to provide such
additional services or projects. If Exxaro, subject to its sole and absolute
discretion, agrees to provide such additional services or projects, the Parties
shall negotiate in good faith to establish the terms (including price) for
providing such additional services or projects and, following agreement on such
terms, Exhibit A hereof shall be amended, as applicable, to include such
additions.

 

3. STANDARDS OF PERFORMANCE: LEVEL OF SERVICES

 

3.1 With respect to any Service provided to the South African Acquired
Companies, Exxaro shall, and shall cause the members of its Group to, perform
such Service exercising the same degree of care, at the same general level and
at the same general degree of accuracy and responsiveness, in each case as it
exercises in performing the same or similar services for its own account, with
priority equal to that provided to its own businesses and members of its Group
where the services being provided are material to the Exxaro business (and in no
event will the Services be provided in a less than diligent manner). Exxaro will
ensure that all individuals performing any Services will have the education,
training, knowledge, skill and capability necessary to perform the Services, in
accordance with best industry practice.

 

3.2 In no event shall Tronox, with respect to any Service, be entitled to
increase its use of such Service above that level of use specified in Exhibit A
without the prior written consent of Exxaro, which consent may be delegated to
Exxaro employees from time to time, subject to internal rules applicable to the
delegation of authority in terms of which Exxaro employees are permitted to
determine the threshold and limitations, on written notice containing such
threshold or limitation, by Exxaro to Tronox. Exxaro shall accommodate Tronox,
to the extent that it is commercially reasonable to do so in relation to any
requests regarding an increase in the levels of use as specified in the Exhibit
A. Notwithstanding anything to the contrary in this TS Agreement, Exxaro shall
not be required to provide the South African Acquired Companies with levels of
such Service above the levels that existed prior to the date hereof or with the
advantage of systems, equipment, facilities, training, services or improvements
procured, obtained or made after the date hereof.

 

3.3

Notwithstanding anything to the contrary contained herein, Exxaro may, but is
not required to, make changes from time to time in the manner in which any
Service is provided if (a) Exxaro is making similar changes in the manner in
which such Service is provided to it and members of its own Group, (b) Exxaro
furnishes to Tronox substantially the same notice (if any) that

 

9



--------------------------------------------------------------------------------

  Exxaro provides to members of its own Group with respect to such changes, and
(c) such changes shall not create a substantial risk of a material disruption of
the Tronox Group’s business or of the Tronox Group’s incurring a material loss
or liability.

 

3.4 Exxaro shall nominate a representative to act as the primary contact person
for the provision of all of the Services and the General Services (the “Service
Coordinator”). The initial Service Coordinator shall be Joseph Rock (General
Manager, Exxaro Services). Exxaro shall notify the relevant South African
Acquired Company in writing of any change in the Service Coordinator. The South
African Acquired Companies agree that all communications pertaining to the
provision of Services shall be directed, in writing to the Service Coordinator
provided that such information pertains to:

 

  (a) additional expenditure or a potential loss estimated to equal or exceed
US$10 000; or

 

  (b) conduct which may give rise to a breach of this Agreement or an agreement
with a third party; or

 

  (c) a proposal to materially vary the content of the Services; or

 

  (d) a proposal to materially vary the manner in which the Services are to be
provided; or

 

  (e) copies of notification provided in terms of clause 8.4 or clause 6.5 ; or

 

  (f) any fact, matter or circumstance of significance which could have a
material effect on the provision of Services or on any provision or undertaking
of this Agreement.

 

3.5

In order to monitor, coordinate and facilitate implementation of the terms and
conditions of this TS Agreement and the General Services Agreement, the Parties
shall establish (a) a “Steering Committee” consisting of at least one senior
manager from each of the Exxaro Group and the Tronox Group and whereby each such
Group is equally represented and (b) an “Operating Committee” consisting, as
necessary, of one representative of each of the Exxaro Group and the Tronox
Group from each functional area that is the subject of Exhibit A (for such time
as Service Terms within such functional areas are in effect). The Steering
Committee shall provide general oversight of the terms and conditions of this TS
Agreement and shall work in good faith to resolve any disputes arising under
this TS Agreement as set forth under Section 6. The Operating Committee shall be
responsible for the day-to-day operations related to the implementation of the
terms and conditions of this TS Agreement and the exhibits hereto. Exxaro shall
be entitled to elect to conduct the Steering Committee meetings and/or the
Operating Committee Meetings (as the case may be) within the framework of
existing internal Exxaro committee structures, in order to ensure efficiency and
to avoid duplication. The initial Steering Committee and Operating Committee
representatives shall not be changed by either Group on less than ten days’
prior written notice to the Service Coordinator of the other Group. The Steering
Committee shall at a minimum meet once a quarter, and more frequently should it
so agree. The Operating Committee representatives shall meet at least once a
month and more frequently should it so resolve, during the Term of this TS
Agreement; provided, the members of the Steering Committee and the Operating
Committee may participate in meetings of such committees by means of conference
telephone, videoconferencing or other communications equipment by means of which
all

 

10



--------------------------------------------------------------------------------

  persons participating in the meeting can hear each other. The Steering
Committee and Operating Committee representative for each Group shall stay
reasonably apprised of the activities of the employees, agents and contractors
of such Group who are providing or receiving the Services in order to maximize
efficiency in the provision and receipt of the Services. The Steering Committing
shall be authorized to approve any expense reasonably incurred by Exxaro
pursuant to the provisions of this TS Agreement. Actions of the Steering
Committee shall require the approval of Steering Committee representatives from
each of the Exxaro Group and the Tronox Group, and shall be reduced to writing
and recorded as an agreed minute. The Steering Committee and Operating Committee
shall from time to time establish or amend a written approvals framework in
terms of which the authority to inter alia amend the content of the Services or
vary the manner in which the Services are to be provided, authorize the payment
or a fee or incur any liability and generally manage the day to day provision of
Services, subject to the thresholds and parameters contained in the approvals
framework, is delegated to certain persons within Tronox or Exxaro.

 

4. RESOURCES

 

4.1 In connection with the Services, the Tronox Group shall make reasonably
available for consultation with the Exxaro Group those retained employees and
consultants or other service providers and employees of the Tronox Group
reasonably necessary for the effective provision of such Services. Furthermore,
the Tronox Group will provide the necessary access reasonably required by Exxaro
to consult with the retained employees and consultants or other service
providers and employees referred to above. Tronox shall also make available to
Exxaro timeously all or any relevant information and do all things reasonably
required by Exxaro to enable it to provide the Services.

 

4.2 The Parties confirm that nothing in this Agreement shall be construed as
varying the provisions of Section 7.11 of the Transaction Agreement. To the
extent that any provision of this TS Agreement conflicts with the provision of
Section 7.11 of the Transaction Agreement such provision shall be void.

 

5. THIRD PARTIES

 

5.1 The Exxaro Group shall make reasonably available such personnel, facilities,
equipment, systems and management as are required to provide a particular
Service. Subject to Section 3, Exxaro shall have the right to designate which
such resources it shall assign to perform such Service and shall have the right
to remove and replace any such resources at any time or designate any other
members of its Group or a third party provider to perform such Service;
provided, however, that (a) Exxaro shall use commercially reasonable efforts to
prevent the disruption to the South African Acquired Companies business in the
transition of the Service to different resources or another provider and
(b) with respect to Services that are not currently outsourced by Exxaro to a
third party, any substitution of a third party provider in connection with the
provision of such Service shall be subject to the approval of the Steering
Committee. Notwithstanding the foregoing, Exxaro shall remain solely
responsible, in accordance with the terms of this TS Agreement, for the
performance of any Service it is required to provide hereunder.

 

11



--------------------------------------------------------------------------------

5.2 With respect to Services that are currently outsourced by Exxaro to third
parties, Exxaro shall reasonably assist the South African Acquired Companies in
seeking to cause such third parties to provide such Services to the South
African Acquired Companies. In the event Exxaro is not able to secure the
agreement of any third parties to provide Services to the South African Acquired
Companies, Exxaro shall reasonably assist the South African Acquired Companies
in seeking to obtain substantially similar services from another source on
substantially similar terms and conditions as those currently being provided.

 

5.3 If, and to the extent, required, Tronox and Exxaro shall cooperate in
seeking to obtain any required transfer or assignment agreements or any other
agreements necessary to transfer Contractual rights of the Exxaro Group that
existed immediately prior to the Closing Date to receive services or license
software, to the extent (a) such agreements or rights are necessary for the
provision of Services to the South African Acquired Companies and (b) such
rights were utilized by the Exxaro Group prior to the Closing Date. To the
extent however that any such aforesaid Contractual rights contained in
agreements between Exxaro and third parties are required to remain in place by
Exxaro for its own benefit, after the Signature Date, the Parties agree to use
their respective reasonable commercial endeavors to obtain a partial assignment
(to the extent possible) of the required Contractual rights to ensure that any
such Contractual rights reasonably required by Exxaro remain in full force and
effect or to procure the conclusion of separate agreements. Such new agreements
shall be in the name or for the benefit of the applicable member, or members, of
the Tronox Group. The cooperation required hereunder shall be included in the
Service to which it is related. For the avoidance of doubt, the Parties agree
and acknowledge that Exxaro shall not be liable under this TS Agreement for any
annual or recurring fees, including license fees, or any maintenance fees,
support services fees, subscription fees or other costs relating to ongoing use
by the Tronox Group stemming from a transfer to the Tronox Group pursuant to a
Service hereunder.

 

5.4 Exxaro shall not, after the Closing Date, enter into any agreement or
contract with any third party to provide any Services hereunder pursuant to
which the Tronox Group would remain obligated to such third party upon the
termination of this TS Agreement or the General Services Agreement without the
Tronox Group’s prior written consent, such consent not to be unreasonably
withheld, delayed or conditioned.

 

5.5 Without prejudice to Exxaro’s obligations under Section 2.2 and Exhibit A of
this TS Agreement, the Tronox Group shall be solely responsible for acquiring or
otherwise obtaining all assets and rights for third party services not otherwise
obtained as a result of the expenditure of such Transition Costs, including
hardware, software, information systems and other materials and third party
services, reasonably necessary in connection with any Service as contemplated by
this TS Agreement.

 

6. COOPERATION: AMICABLE DISPUTE RESOLUTION

 

6.1 The Parties shall cooperate in all matters relating to the provision and
receipt of the Services. Such cooperation shall include exchanging information,
providing access to personnel, equipment, office space, electronic systems and
other property and adjustments and obtaining all consents, licenses, sublicenses
or approvals necessary to permit each Party to perform its obligations
hereunder.

 

12



--------------------------------------------------------------------------------

6.2 In the event of a dispute under this TS Agreement, either Party may give
written notice to the other Party requesting that the Steering Committee try to
resolve (but without any obligation to resolve) such dispute. Not later than ten
days after said written notice, each Party shall submit to the other a written
statement setting forth such Party’s description of the dispute, such Party’s
position on such dispute, such Party’s recommended resolution and the reasons
why such Party feels its recommended resolution is fair and equitable in light
of the terms and spirit of this TS Agreement. Such statements represent part of
a good-faith effort to resolve a dispute and as such, no statements prepared by
a Party pursuant to this Section 6 may be introduced as evidence or used as an
admission against interest in any arbitral or judicial resolution of such
dispute.

 

6.3 If the dispute continues unresolved for a period of five days (or such
longer period as the Steering Committee may otherwise agree upon) after the
simultaneous exchange of such written statements, then the Steering Committee
shall promptly commence good-faith negotiations to resolve such dispute but
without any obligation to resolve it. The initial negotiating meeting may be
conducted by teleconference.

 

6.4 Not later than seven days after the commencement of negotiations under
Section 6.3 above: (a) if the Steering Committee renders an agreed resolution on
the matter in dispute, then both Parties shall be bound thereby; and (b) if the
Steering Committee does not render an agreed resolution, then the dispute shall
be submitted for resolution pursuant to Section 6.5.

 

6.5 Disputes arising under this TS Agreement and not resolved by the Steering
Committee within seven days under clause (a) of Section 6.4 shall be submitted
in writing to an appropriate executive officer of each Party. The executive
officers shall attempt to resolve any dispute submitted to them for resolution
in accordance with this Section 6.5 through consultation and negotiation, within
15 days after such submission (or such longer period as may be mutually agreed
by the Parties). Absent a resolution within such 15 days period, any dispute
related to, or in connection with, this TS Agreement shall be submitted by
either executive officer of either Party for resolution by final and binding
arbitration determined in accordance with Section 20.

 

7. INTELLECTUAL PROPERTY

 

7.1

Unless otherwise agreed in writing by the Parties, all Exxaro work product, data
or other materials and deliverables provided by or on behalf of Exxaro or any
member of its Group to the South African Acquired Companies or any member of its
Group in connection with the Services (collectively, “Work Product”), in
whatever form or medium, and all intellectual property rights in or to any of
the foregoing owned by any member of the Exxaro Group (collectively, the “Exxaro
Intellectual Property”) will remain the exclusive property of, as applicable,
Exxaro or a member of its Group; except that Exxaro and the members of its Group
will grant the South African Acquired Companies and the members of its Group a
non-exclusive, non-transferable, perpetual, irrevocable royalty-free, worldwide
right and license to use, disclose and otherwise exploit any Exxaro Intellectual
Property to the extent that it

 

13



--------------------------------------------------------------------------------

  relates to any Work Product that is non-severable or contained in, derived
from, included or embedded in, or necessary or desirable to use, any work
product, data, software or any other materials or deliverables or any other
intellectual property or tangible embodiments thereof generated, developed or
otherwise created by or on behalf of Exxaro or the South African Acquired
Companies or any member of Exxaro’s or Tronox’s Group in the course of Exxaro’s
provision of the Services. Notwithstanding the foregoing, however, to the extent
any Work Product is created primarily for the South African Acquired Companies
or any member of its Group, or is primarily derived from any intellectual
property of the South African Acquired Companies or any member of its Group, the
South African Acquired Companies will own such Work Product and all intellectual
property rights therein or thereto, and Exxaro, or the relevant member of the
Exxaro Group shall do all things and sign all documents as may be necessary to
formally assign any interest it may have in such Work Product.

 

7.2 All Work Product, data, software and any other materials or deliverables and
any other intellectual property and tangible embodiments thereof generated,
developed or otherwise created by or on behalf of the South African Acquired
Companies (whether in the course of Exxaro’s provision of the Services or
otherwise), in whatever form or medium, and all intellectual property rights in
or to any of the foregoing will be owned by the South African Acquired Companies

 

7.3 The Parties acknowledge that, in agreeing on the Services to be provided by
Exxaro under this TS Agreement, they may decide to allocate the ownership of
intellectual property rights arising out of Exxaro’s provision of the Services
differently for certain Services in this TS Agreement.

 

8. EXCEPTIONS TO EXXARO’S OBLIGATION TO PERFORM

 

8.1 Exxaro shall not be required to provide a Service to the extent the
performance of such Service would require the Exxaro Group to violate any
applicable law or would result in the breach of any software license or other
Contract with a Person not a member of the Exxaro Group but only to the extent
that such breach is a consequence of the South African Acquired Companies’
failure to comply with an obligation to own or otherwise possess such software
license, or to enter into such other Contract, that is expressly set forth in
this TS Agreement and is applicable to the Services to be provided by Exxaro or
agreed by the Parties as necessary or desirable for Exxaro to be able to provide
the Services.

 

8.2 If Exxaro determines that it is no longer commercially viable to provide any
Service (whether absolutely or in the manner in which the Service is to be
performed) in accordance with the terms hereof, the Parties shall meet as soon
as may be practicable after Exxaro has made such a decision, and in good faith
cooperate so as to determine the best alternative approach to procure the
provision of the Services. Until such alternative approach is found or the
problem is otherwise resolved to the satisfaction of the Parties, Exxaro shall
use commercially reasonable efforts to continue to provide such Service, and
Tronox shall not be precluded from invoking the dispute resolution provisions of
section 6 should Exxaro fail so to do.

 

8.3

If Exxaro is objectively unable to modify its provision of such Service and no
alternate approach to procure the provision of the Services is agreed, Exxaro
will be excused from

 

14



--------------------------------------------------------------------------------

  continuing to provide it without claim or penalty of any nature levied. If
Exxaro is excused from providing a Service as set forth herein, then the amount
payable to Exxaro for the Services will be reduced accordingly during the period
in which Exxaro is not providing such Service. To the extent the Parties agree
upon an alternative approach that requires payment of amounts above and beyond
what Tronox is required to pay under this TS Agreement for such Service, such
excess amounts shall be borne by Tronox, unless otherwise agreed by the Parties.
Tronox may obtain replacement services or resources for the affected Service
from a third party for the duration of such delay or inability to perform, and
Tronox shall be liable for the payment of such substitute Services. Exxaro shall
provide reasonable assistance in identifying a suitable third party and shall
assist Tronox in negotiating favourable terms of such.

 

8.4 Notwithstanding anything to the contrary contained herein,

 

  (a) if either of the South African Acquired Companies (i) elect to
decommission, replace, modify or change its information technology or
communications systems or any other aspect of its business relationship relating
to a Service in a manner that prevents Exxaro from providing such Service as
required hereunder (in the understanding that Tronox shall provide Exxaro with
five Business Days prior notice of any such election), or (ii) fail to acquire
the hardware, software, information systems or other materials or third party
services reasonably necessary for any Service pursuant to Section 5.5 of this TS
Agreement and such failure prevents Exxaro from providing such Service as
required hereunder, then, in each case, Exxaro shall have no liability
whatsoever with respect to the effectiveness or quality of such Service and,
following five Business Days prior written notice to Tronox, Exxaro shall be
excused from the performance of such Service;

 

  (b) if Tronox is unable, despite Exxaro’s reasonable assistance in accordance
with Section 5.2 of this TS Agreement and Exxaro’s cooperation in accordance
with Section 6.1 of this TS Agreement, to secure the agreement of third parties
with whom Exxaro has outsourced certain Services to provide such Services to the
Tronox Group, Exxaro shall have no liability whatsoever with respect to the
effectiveness or quality of any Service that is prevented, hindered, or delayed
thereby and, following five Business Days prior written notice to Tronox, Exxaro
shall be excused from the performance of such Service;

 

  (c) if Tronox is unable, despite Exxaro’s cooperation in accordance with
Sections 5.3 and 6.1 of this TS Agreement, to obtain any required transfer or
assignment agreements or any other equivalent agreements necessary to transfer
Contractual rights of the Exxaro Group that existed immediately prior to the
Closing Date, Exxaro shall have no liability whatsoever with respect to the
effectiveness or quality of any Service that is prevented, hindered, or delayed
thereby and, following five Business Days prior written notice to Tronox, Exxaro
shall be excused from the performance of such Service; and

 

  (d)

Exxaro may suspend performance and the Tronox Group’s access to information
technology or communications systems used by the Exxaro Group if, in Exxaro’s

 

15



--------------------------------------------------------------------------------

  reasonable judgment, the integrity, security or performance of such systems,
or any data stored thereon, is being or is likely to be jeopardized by the
activities of any member of the Tronox Group, its employees, agents,
representatives or contractors.

 

8.5 It shall not be a breach of this TS Agreement and the Parties shall not be
liable for delay in performance or nonperformance of any term or condition of
this TS Agreement directly or indirectly resulting from any fire, explosion,
accident, disease, illness, flood, labor trouble or stoppage, civil disorder,
war, terrorism (or threat thereof), atmospheric or weather condition, acts of
God or any other causes beyond a party’s reasonable control (each, a “Force
Majeure Event”). Upon the occurrence of any Force Majeure Event, the Party so
affected in the discharge of its obligation shall promptly give written notice
of such event to the other Party. The affected Party shall make every reasonable
effort to remove or remedy the cause of such Force Majeure Event or mitigate its
effect as quickly as may be possible. If such occurrence results in the
suspension of all or part of the Services for 30 days, the Parties shall meet
and determine the appropriate measures to be taken. Any delay or failure in
performance by either Party thereto shall not constitute default hereunder or
give rise to any claims for damages or loss of anticipated profits if, and to
the extent that such delay or failure is caused by a Force Majeure Event. In a
Force Majeure Event, Exxaro shall not be entitled to any compensation for any
part of, or all of, the Services that is suspended because of such Force Majeure
Event.

 

9. PAYMENT AND AUDIT RIGHTS

 

9.1 Generally.

 

   In consideration of each Service provided hereunder, during the Term of this
TS Agreement, the South African Acquired Companies shall pay to Exxaro, on a
monthly basis, an amount equal to the Service Costs attributable to the Services
provided by the Exxaro Group during the prior month period. Services provided by
the Exxaro Group to the South African Acquired Companies under this TS Agreement
will have priority over the Services provided under the General Service
Agreement, and Exxaro shall not separately invoice the South African Acquired
Companies under the Services Agreement, nor shall the South African Acquired
Companies owe any amounts hereunder, for any Services that may be characterized
as Services under the Services Agreement and the General Services Agreement.
With respect to any particular Service, if any, requiring additional payment by
the South African Acquired Companies, the South African Acquired Companies shall
pay Exxaro in accordance with the specifications set forth on the Exhibits. To
the extent that, during the Term, the Parties use their reasonable commercial
efforts to mutually agree to modify, amend, delete or add to the Services, the
Parties shall cooperate to determine an equitable adjustment to the amounts paid
by the South African Acquired Companies to Exxaro. For the avoidance of doubt
however, no amendments to any of the Services, any Service Costs or anything
else relating to this TS Agreement shall become effective and binding on the
Parties until reduced to writing and signed by each Party’s respective
authorized representatives.

 

16



--------------------------------------------------------------------------------

9.2 Invoices.

With respect to the Services actually provided, Exxaro shall invoice the South
African Acquired Companies the South African Acquired Companies on a monthly
basis for all amounts due to Exxaro hereunder with respect to such Services. For
the avoidance of doubt, it is hereby understood that, unless mutually agreed in
writing among the Parties, amounts due hereunder shall consist solely of Service
Costs. Such invoices shall be accompanied by a reasonable accounting of all
invoiced amounts, all third party invoices and receipts related to such invoiced
amounts and such other supporting documentation as may be reasonably requested
by the South African Acquired Companies.

 

9.3 Payment.

The relevant South African Acquired Company shall pay Exxaro for any properly
invoiced amounts within 30 days of receipt of the invoice and other information
required by Section 9.2; provided, however, that if the relevant South African
Acquired Company shall have a bona fide dispute with the amount invoiced, then
the relevant South African Acquired Company shall pay only the undisputed amount
at such time, and the Parties shall seek to resolve such dispute in accordance
with Section 6 of this TS Agreement. Unless the Parties otherwise agree, all
payments hereunder shall be made by deposit of South African Rand in the
requisite amount to such bank account as Exxaro may from time to time designate
by notice to the South African Acquired Companies. Late payments of undisputed
amounts (or payments of disputed amounts which are determined under this TS
Agreement to be payable by the South African Acquired Companies) shall bear
interest at the published one-month JIBAR Rate plus 2% per annum.

 

9.4 Quarterly Reconciliation.

Exxaro shall at the end of each quarter, reconcile the monthly invoices issued
against the Services provided for the preceding quarter, so as to ensure the
accuracy of the invoices issued in such period. To the extent that Tronox has
been overcharged or undercharged for the provision of any Service, Exxaro shall
reflect such sum as to Tronox’s credit or debit (as the case may be) in the
following monthly invoice issued in terms of clause 9.2. Such figure shall be
reflected clearly as a separate line item on the invoice as either a debit or
credit with a brief explanation for the inclusion (“adjustment amount”). As
regards credit amounts, Tronox shall pay the difference between the amount
charged for Services under the monthly invoice and the amount reflected to its
credit. Where an additional amount is indicated as a debit, Tronox shall pay the
sum of the two figures. No interest shall be included in or levied on an
adjustment amount.

 

9.5 Financial Statements and Statutory Audits

The Parties will each make their respective management teams reasonably
available to assist the South African Acquired Companies from time to time to
respond to requests related to the preparation, analysis and discussion of its
financial statements (annual and interim as applicable). Such access and will
include, without limitation: (i) preparation of pro forma financial information,
(ii) preparation of projections, (iii) conforming of accounting policies,
(iv) preparation of Tronox’s and/or its Affiliate(s)’ SEC filings, (v) other
periodic financial reporting and related analysis, (vi) issuance by Tronox’s
auditor’s of “comfort letters” pursuant to SAS

 

17



--------------------------------------------------------------------------------

72, (vii) responding to SEC comment letters (viii) any other similar or related
item of information reasonably required by Tronox or its advisors and
(viii) Exxaro shall only be required to provide the services referred to in
items (i) to (viii) above to the extent that it relates to the South African
Acquired Companies. Access to the Parties’ respective management teams for the
aforementioned purposes shall be on a timely basis in order to facilitate
Tronox’s and/or its Affiliate(s)’ periodic financial reporting and financing
activities (to the extent that it relates to the South African Acquired
Companies). In the event that the obligation to provide the services referred to
in items (i) to (viii) necessitates the acquisition of additional resources, the
Parties record that provided such matter will be raised with, and approved by,
Tronox prior to the acquisition of such resources, the reasonable and direct
costs occasioned by the acquisition of such additional resources will be borne
by Tronox.

 

9.6 The Parties’ respective management teams will direct and assist Tronox’s
auditors to provide all necessary reasonable assistance to Tronox and/or its
Affiliate(s) and Tronox’s and/or its Affiliate(s)’ auditors in relation to:
(i) the preparation of pro forma financial information, (ii) analysis of
financial reporting, (iii) responding to SEC comment letters, and
(iv) transitioning of auditors (including access to working papers) and such
other reasonable assistance as such auditor’s may require in connection with
such and other related activities; provided that such assistance will be treated
and invoiced as a Service. Exxaro will only be required to provide the
abovementioned services (contained in items (i) to (iv) above) to the extent
that they relate to the South African Acquired Companies

 

9.7 Taxes.

 

  (a) Any Taxes assessed and levied on the provision of any Service hereunder
shall be included in the Service Costs of such Services.

 

  (b) All Services are provided exclusive of VAT.

 

10. CONFIDENTIALITY

 

10.1

With respect to any Service, Tronox agrees that (a) all software, hardware or
data store, procedures and materials provided to the South African Acquired
Companies by or on behalf of Exxaro in connection with such Service are solely
for the use of the South African Acquired Companies and members of its Group
solely for purposes of using such Services during the Term (provided that
benefits received by third parties in the ordinary course of business conducted
with the South African Acquired Companies shall not be subject to this
Section 10); (b) title to any software, hardware or data store or any other
intellectual property or proprietary right of any kind used in performing such
Service shall, as between the South African Acquired Companies and Exxaro,
remain in Exxaro; (c) Neither Tronox nor the South African Acquired Companies
shall copy, modify, reverse engineer, decompile, distribute or in any way alter
or make derivative works of any software, hardware or data store used in
performing such Service without Exxaro’s prior written consent; and (d) Tronox
shall, and shall cause the member of the Tronox Group to, comply with any and
all usage guidelines pertaining to any Service and provided by or on behalf of
Exxaro, including any and all usage guidelines pertaining to software, data, or
other intellectual property or proprietary rights. Notwithstanding the foregoing
any software, hardware, data store, procedures or materials

 

18



--------------------------------------------------------------------------------

purchased for Tronox pursuant to Section 2.2 of this TS Agreement in connection
with a Service or the independent functionality of Tronox, and any assets
acquired or purchased by Tronox for its own account, shall not be subject to
this Section 10.1.

 

10.2 The Parties acknowledge that, pursuant to the mutual provision of Services
or as a result of the transfer of certain business operations and assets
(including information technology, software and hardware) contemplated by the
Transaction Agreement, each Party shall possess or have access (intentionally or
inadvertently) to information that belongs to the other Party or has commercial
value in that other Party’s business, and is not in the public domain, including
information relating to its customers, suppliers, finances, operations,
facilities and markets (“Confidential Information”). Neither Party shall
disclose, use, sell, assign, lease nor otherwise dispose of the other Party’s
Confidential Information, except as otherwise expressly permitted by this TS
Agreement or the Transaction Agreement. Exxaro shall not, and shall use its
commercially reasonable efforts to ensure that the Exxaro Group and its
employees, contractors and other agents do not, use the Services to access any
of Tronox’s Confidential Information that is outside the scope of the Service
provided. Nothing in this Section 10.2 shall be construed as obligating any
Party hereto to disclose its Confidential Information to any other Party, or as
granting to or conferring on another Party, expressly or by implication, any
rights or license to its Confidential Information, provided that the Parties
acknowledge that, in order to perform the Services, Exxaro shall have custody of
and usage of certain Tronox’s Confidential Information, and Tronox hereby grants
to Exxaro the right to do so in accordance with this TS Agreement.

 

10.3 Notwithstanding Section 10.2, Information is not Confidential Information
to the extent that: (a) the information is or becomes publicly available through
no fault of the Party which received the information from the other Party;
(b) the same information is rightfully in the possession of a Party prior to
receipt of that information from another Party; provided, however that Tronox
information or data that is in Exxaro’s possession prior to the Closing Date and
is otherwise Confidential Information of Tronox shall be Confidential
Information; (c) the same information is independently developed (without the
use of another Party’s Confidential Information) by the Party which received
that information from such other Party; or (d) the same information becomes
available to a Party on a non-confidential basis from a source other than
another Party hereto, which source, to the knowledge of the disclosing Party, is
not prohibited from disclosing that information by a legal, contractual or
fiduciary obligations to the Party about whom such information pertains.

 

10.4 Notwithstanding Section 10.2, a Party hereto shall not have violated the
terms of this Section 10 for disclosing Confidential Information:

 

  (a) to third parties performing services required under this TS Agreement
where (i) use of that Confidential Information by that third party is authorized
under this TS Agreement; or (ii) disclosure is reasonably necessary or typically
occurs in the natural course of the third party’s duties; provided, in each
case, that the third party has executed a written confidentiality agreement
under which the third party is obligated to maintain the confidentiality of the
Confidential Information in a manner substantially equivalent to this TS
Agreement, to the extent that such party is not already bound by a
confidentiality undertaking, in which case there shall be no requirement for
such party to enter into a written confidentiality agreement as contemplated in
this clause;

 

19



--------------------------------------------------------------------------------

  (b) in order to comply with any applicable Laws; provided that as soon as
practicable and legally permitted the disclosing Party shall notify the Party
whose Confidential Information was or is to be disclosed of the disclosure or
possible disclosure under this subsection; or

 

  (c) to the disclosing Party’s independent auditors.

 

11. TERM

 

11.1 The term of this TS Agreement (the “Term”) shall commence on the Closing
Date and, unless earlier terminated in accordance with Section 11.2, shall
continue until the End Date. This TS Agreement may only be extended by written
agreement of the Parties as evidenced by the signature of authorized
representatives of such Parties.

 

11.2 Notwithstanding the foregoing, the termination dates of any Service shall
be as may set forth in Exhibit A;

 

11.3 With respect to any Service, Tronox may terminate the term of such Service
upon 90 days notice to Exxaro; provided, further, that if the Exxaro has
appointed or otherwise engaged any employee, agent or subcontractor primarily
for the purpose of rendering any of the Services to Tronox, the termination
provisions of the relevant agreements shall prevail over this Section 11.3
unless Exxaro elects to make payment in accordance with the provision of
Section 12.3(a).

 

12. CONSEQUENCES OF TERMINATION

 

12.1 Termination or expiration of this TS Agreement for any reason shall be
without prejudice to any rights that shall have accrued to the benefit of a
Party prior to such termination or expiration. Such termination, relinquishment,
or expiration shall not relieve a Party from obligations that are expressly
indicated to survive the termination or expiration of this TS Agreement.

 

12.2 Upon termination or expiration of this TS Agreement, each Party, at the
request of the other, shall return all relevant records and materials in its
possession or control containing or comprising the other Party’s information and
to which the returning Party does not retain rights hereunder (except one copy
of which may be retained in such files for archival purposes)

 

12.3 If, as a consequence of termination of a particular Service, or as a result
of termination or expiry of this TS Agreement and in addition and subject to the
provisions of Section 11.3 of this TS Agreement and Section 7.11 of the
Transaction Agreement:

 

  (a)

To the extent that Exxaro, appoints a new employee, agent or subcontractor for
the specific purpose of rendering a service to Tronox, such appointment having
been approved by Tronox, Exxaro shall, in the first instance, using its
reasonable

 

20



--------------------------------------------------------------------------------

  endeavors, attempt to redeploy such a person within Exxaro. If, and for
whatever reason, such person exits the employment of Exxaro, Tronox shall pay
the reasonable and direct costs incurred by Exxaro arising out of such person’s
exit. Nothing in the clause shall relieve Exxaro of its obligations to any
employee or contractor incurred in terms of South African labour laws. For the
avoidance of doubt, based on the current circumstances anticipated with regards
to the Transitional Services detailed in Exhibit A of this TS Agreement, Exxaro
does not expect to require additional employees, agents or subcontractors to
deliver these services.

 

13. DISCLAIMER OF WARRANTIES

EXCEPT AS EXPRESSLY PROVIDED HEREIN, THE SERVICES TO BE PROVIDED UNDER THIS TS
AGREEMENT ARE FURNISHED AS IS, WHERE IS, AND WITHOUT WARRANTY OF ANY KIND
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, TITLE, NON-INFRINGEMENT,
ADEQUACY, OR COMPLIANCE WITH ANY LAW, DOMESTIC OR FOREIGN.

 

14. DAMAGES

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, EXCEPT AS EXPRESSLY
SET FORTH HEREIN, NO PARTY SHALL BE LIABLE TO ANY OTHER PARTY (INCLUDING ITS
RESPECTIVE HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS OR ASSIGNS, AS THE CASE MAY
BE, HEREUNDER) FOR ANY LOSSES THAT ARE NOT REASONABLY FORESEEABLE OR ANY DAMAGES
FOR THE LOSS OF PROFITS, BUSINESS, ANTICIPATED SAVINGS, GOODWILL, OR THE LOSS OF
OR DAMAGE TO DATA OR ANY OTHER INCIDENTAL, CONSEQUENTIAL, SPECIAL OR PUNITIVE
DAMAGES ARISING OUT OF THIS TS AGREEMENT OR ITS TERMINATION OR ANY TRANSACTION
CONTEMPLATED BY THIS TS AGREEMENT, WHETHER FOR BREACH OF REPRESENTATION OR
WARRANTY OR COVENANT OR OTHER AGREEMENT OR ANY OBLIGATION ARISING THEREFROM OR
OTHERWISE, WHETHER LIABILITY IS ASSERTED IN CONTRACT OR DELICT (INCLUDING,
NEGLIGENCE AND STRICT PRODUCT LIABILITY) AND REGARDLESS OF WHETHER SUCH PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE. EACH PARTY
HEREBY WAIVES ANY CLAIMS THAT THESE EXCLUSIONS DEPRIVE SUCH PARTY OF AN ADEQUATE
REMEDY.

 

15. INDEMNIFICATION

 

15.1

Exxaro hereby does and will indemnify, defend and hold harmless Tronox and each
member of the Tronox Group and their respective Affiliates, officers, directors,
employees, stockholders, agents and representatives in respect of all Losses
related to or arising from, (i) any breach by Exxaro or any member of the Exxaro
Group of any representation, warranty, covenant or other obligation of this TS
Agreement; (ii) any violation of law; (iii) any third party claim that the
Services provided breach or infringe, misappropriate or otherwise conflict with
any intellectual property rights of any Person (such claim, a “Third Party IP
Claim”); (iv) any third party claim that the Services provided breach any
license or other Contract (such claim,

 

21



--------------------------------------------------------------------------------

  a “Third Party Contract Claim”) where any member of the Exxaro Group is a
party to such license or other Contract; and (v) any Third Party Contract Claim
where any member of the Tronox Group is a party to such license or other
Contract but only to the extent that a Loss is proximately caused by the gross
negligence, willful misconduct or fraud of Exxaro; except in the case of items
(ii)-(iv), to the extent a Loss is proximately caused by (A) the gross
negligence, willful misconduct or fraud of Tronox and/or the Acquired Companies
(as the case may be)or (B) Tronox’s failure to arrange for appropriate
intellectual property licenses or consents under Contracts which it (or any
member of its Group) is a party and with respect to which Tronox and/or the
South African Acquired Companies (as the case may be)knew, or reasonably should
have known, that such licenses or consents would be required in order for Exxaro
to perform any Service and had an obligation to obtain such licenses or consents
under the TS Agreement (provided that neither Exxaro nor any member of its Group
provided any such Services if Exxaro or any member of its Group knew, or
reasonably should have known, that any required license(s) or consent(s) were
not yet obtained).

 

15.2 Tronox and the South African Acquired Companies will indemnify, defend and
hold harmless Exxaro and each member of the Exxaro Group and their respective
Affiliates, officers, directors, employees, stockholders, agents and
representatives in respect of all Losses related to or arising from, (i) any
breach by Tronox and/or the South African Acquired Companies (as the case may
be)or any member of the Tronox Group of any representation, warranty, covenant
or other obligation of the Transition Services Agreement; (ii) any violation of
Law that is proximately caused by the gross negligence, willful misconduct or
fraud of Tronox ; (iii) a Third Party IP Claim that is proximately caused by the
gross negligence, willful misconduct or fraud of Tronox and/or the Acquired
Companies (as the case may be) or the failure of Tronox and/or the South African
Acquired Companies (as the case may be) to arrange for appropriate intellectual
property licenses for which Tronox and/or the South African Acquired Companies
(as the case may be) knew, or reasonably should have known, that such licenses
would be required in order for Exxaro to perform the Services and had an
obligation to obtain such licenses under the TS Agreement (provided that neither
Exxaro nor any member of its Group provided any such Services if Exxaro or any
member of its Group knew, or reasonably should have known, that any required
license(s) were not yet obtained); (iv) any Third Party Contract Claim where any
member of the Tronox Group is a party, except to the extent a Loss is
proximately caused by the gross negligence, willful misconduct or fraud of
Exxaro; and (v) any Third Party Contract Claim where any member of the Exxaro
Group is a party but only to the extent that a Loss is proximately caused by the
gross negligence, willful misconduct or fraud of Tronox.

 

16. SUBROGATION

If any liability arises from the performance of any Service hereunder by a third
party contractor, the South African Acquired Companies shall be subrogated to
such rights, if any, as Exxaro may have against such third party contractor.

 

17. INDEPENDENT CONTRACTOR

At all times during the term of this TS Agreement, Exxaro shall be an
independent contractor in providing the Services hereunder with the sole right
to supervise, manage, operate, control

 

22



--------------------------------------------------------------------------------

and direct the performance of the Services and the sole obligation to employ,
compensate and manage its employees and business affairs, provided that Exxaro
will remain solely liable to Tronox for the acts and omissions of its
subcontractors. Nothing contained in this TS Agreement shall be deemed or
construed to create a partnership or joint venture, to create the relationships
of employee/employer or principal/agent, or otherwise create any liability
whatsoever of any member of the Exxaro Group with respect to the indebtedness,
Losses, obligations or actions of the other party or any of its respective
officers, directors, employees, stockholders, agents or representatives, or any
other person or entity.

 

18. COMPLIANCE WITH LAWS

Each Party will comply with all applicable laws, rules, ordinances and
regulations of any Governmental Entity or regulatory agency governing the
Services to be provided hereunder. No Party will take any action in violation of
any applicable law, rule, ordinance or regulation that could result in liability
being imposed on the other Party.

 

19. MISCELLANEOUS

 

19.1 Notices.

 

  (a) Postal Address

 

  (i) Each Party chooses the address set out opposite its name below as its
address to which any written notice in connection with this TS Agreement may be
addressed.

 

  (A) Tronox: 3301 NW 150th Street

Oklahoma City, OK 73134 , United States

Telefax No.: +1 405 775 5155

Attention: General Counsel

E-mail: michael.foster@tronox.com

 

  (A) Exxaro: Roger Dyason Road

Pretoria West, 0183, South Africa

Telefax No.: +27 12 307 4860

Attention: The Company Secretary

E-mail: Carina.Wessels@exxaro.com

 

  (a) Any notice of communication required or permitted to be given in terms of
this TS Agreement shall be valid and effective only if in writing but it shall
be competent to give notice of telefax.

 

23



--------------------------------------------------------------------------------

  (b)

Any Party may by written notice to the other Party change its chosen address
and/or telefax number for the purposes of clause 19.1 to another postal address
and/or telefax number, provided that the change shall become effective on the
14th (fourteenth) day after the receipt of the notice by the addressee.

 

  (i) any notice to a Party contained in a correctly addressed envelope;

 

  (A) and sent by pre-paid registered post to it at its chosen address in terms
of clause 19.1 or

 

  (B) delivered by hand to a responsible person during ordinary business hours
at its chosen address in terms of clause 19.1(a), shall be deemed to have been
received in the case of clause 19.1(a)(c)(i), on the seventh Business Day after
posting (unless the contrary is proved) and, in the case of clause
19.1(a)(c)(ii) on the day of delivery.

 

  (ii)

Any notice by telefax to a Party at its telefax number shall be deemed, unless
the contrary is proved, to have been received on the 1st (first) Business Day
after the date of transmission.

 

  (c) Address for Service of Legal Documents

 

  (i) The Parties hereto choose domicilia citandi et executandi for all purposes
of and in connection with this TS Agreement as follows:

 

  (A) Tronox:

1 Stamford Plaza

Suite 1100, 263 Tresser Boulevard

Stamford, CT 06901

Attention: The General Counsel

 

  (A) The Company:

Exxaro: Roger Dyason Road

Pretoria West, 0183, South Africa

Attention: The Company Secretary

 

19.2 Either Party hereto shall be entitled to change its domicilium from time to
time, provided that any new domicilium selected by it shall be an address (other
than a box number) in the Republic of South Africa, and any such change shall
only be effective upon receipt of notice in writing by the other Party of such
change.

 

19.3 All notices, demands, communications in respect of legal proceedings
intended for a Party shall be made or given at its domicilium for the time
being.

 

24



--------------------------------------------------------------------------------

19.4 A notice sent by one Party to another Party shall be deemed to have been
received on the same day if delivered by hand or sent by telefacsimile.

 

19.5 Notwithstanding anything to the contrary contained in this clause 19, a
written notice or communication actually received by a Party shall be an
adequate written notice or communication to it, notwithstanding that it was not
sent to or delivered at its chosen address.

 

19.6 Entire Agreement. This TS Agreement, together with the exhibits referred to
herein, and the documents and instruments to be executed and delivered pursuant
hereto, constitutes the entire understanding and agreement by and among the
Parties with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements and understandings among such Parties with respect to
the subject matter hereof.

 

19.7 Amendments and Waivers. This TS Agreement may be amended only by an
instrument in writing signed by all of the Parties. The observance of any term
of this TS Agreement may be waived (either generally or in a particular instance
and either retroactively or prospectively) only by an instrument in writing and
signed by the Party against whom such amendment or waiver is sought to be
enforced. The waiver by any Party of a breach of any provision of this TS
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. No failure on the
part of any Party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by any Party, preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.

 

19.8 Successors and Assigns. Neither this TS Agreement nor any rights hereunder
may be ceded nor may any obligations be delegated by any Party without the prior
written consent of the other Parties. This TS Agreement shall be binding upon
and shall inure to the benefit of the Parties and their respective successors
and permitted assigns.

 

19.9 Governing Law. This TS Agreement and any dispute, controversy or claim
arising out of, relating to or in connection with this TS Agreement, or for the
breach or alleged breach thereof (whether in contract, in tort or otherwise)
shall be governed by, and construed in accordance with, the laws of the Republic
of South Africa, without giving effect to any conflicts of laws or other
principles thereof that would result in the application of the laws of another
jurisdiction, either as to substance or procedure.

 

19.10 Severability. If any provisions of this TS Agreement as applied to any
part or to any circumstance shall be adjudged by a court to be invalid or
unenforceable, the same shall in no way affect any other provision of this TS
Agreement, the application of such provision in any other circumstances or the
validity or enforceability of this TS Agreement.

 

19.11 Counterparts. This TS Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. Such counterpart
executions may be transmitted to the Parties by facsimile or electronic
transmission, which shall have the full force and effect of an original
signature.

 

25



--------------------------------------------------------------------------------

19.12 Cooperation; Commercially Reasonable Efforts. The Parties shall cooperate
in connection with all actions to be taken to consummate the transactions
contemplated by this TS Agreement.

 

19.13 Further Acts and Documents. Each Party hereby agrees to execute and
deliver such further instruments and do such further acts and things as may be
necessary or desirable to carry out the purposes of this TS Agreement.

 

19.14 Interpretation. This TS Agreement shall be construed reasonably to carry
out its intent without presumption against or in favor of either Party.

 

20. Arbitration.

 

20.1 Subject to compliance with the provisions of Section 6, and except in
respect of those provisions of this TS Agreement which provide for their own
remedies that would be incompatible with arbitration, or if either Party
institutes an urgent action against the other in any court of competent
jurisdiction, any dispute arising from or in connection with this TS Agreement
will be finally resolved in accordance with the Rules of the Arbitration
Foundation of Southern Africa (the “Foundation”) by an arbitrator appointed by
the Foundation.

 

20.2 The arbitrator shall be selected based on the subject matter under dispute
in accordance with the following procedure:

 

  (a) if the subject in dispute is primarily an accounting matter, then the
Arbitrator shall be an independent accountant agreed upon between the Parties;

 

  (b) if the subject in dispute is primarily a legal matter, then the Arbitrator
shall be a practicing senior counsel with no less than 10 years standing agreed
upon between the Parties; and

 

  (c) if the subject in dispute is any other matter, then the Arbitrator shall
be an independent person agreed upon between the Parties.

 

20.3 If the Parties cannot agree upon a particular arbitrator in accordance with
Section 20.2 above within seven Business Days after the arbitration has been
demanded, the arbitration shall be selected by the President of the General
Council of the Bar of South Africa or his/her successors in title, within seven
Business Days after the Parties have failed to agree.

 

20.4 An aggrieved Party may appeal against the arbitration award within 10
Business Days after receipt of the arbitration award by lodging a notice of
appeal with the other Party.

 

20.5 Three practicing senior counsel of at least 15 years standing shall be
appointed as chairpersons of the appeal. If the Parties are unable to agree on
the chairpersons for the appeal, then Section 20.3) shall apply mutatis mutandis
with the changes required by the context. The chairpersons shall meet the
Parties within seven days after their appointment to determine the procedure for
the appeal.

 

20.6 The Parties irrevocably agree the arbitration proceedings will be conducted
in South Africa.

 

26



--------------------------------------------------------------------------------

20.7 The Parties irrevocably agree that the decision in these arbitration
proceedings shall be binding on them and shall be carried into effect as if
adopted by an order of any Court of competent jurisdiction.

 

20.8 This clause 20 will be severable from the rest of this TS Agreement so that
it will operate and continue to operate notwithstanding any actual or alleged
voidness, voidability, unenforceability, termination, cancellation, expiry, or
accepted repudiation, of this TS Agreement.

 

20.9 Neither Party shall be entitled to withhold performance of any of their
obligations in terms of this TS Agreement pending the settlement of, or decision
in, any dispute arising between the Parties, and each Party shall in such
circumstances continue to comply with their obligations in terms of this TS
Agreement.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this TS Agreement as of the date
first above written.

 

TRONOX     TRONOX LIMITED     By:   /s/ Michael J. Foster               Name:
Michael J. Foster       Title: Director     By:   /s/ Matthew A. Paque          
  Name: Matthew A. Paque       Title: Secretary

[Transition Services Agreement]



--------------------------------------------------------------------------------

EXXARO RESOURCES   EXXARO RESOURCES LIMITED      

By:

 

/s/ Riaan Koppeschaar

      Name: Riaan Koppeschaar       Title: General Manager  

 

EXXARO TSA SANDS   EXXARO TSA SANDS (PTY) LTD      

By:

 

/s/ Riaan Koppeschaar

      Name: Riaan Koppeschaar       Title: General Manager  

 

EXXARO SANDS   EXXARO SANDS (PTY) LTD      

By:

 

/s/ Riaan Koppeschaar

      Name: Riaan Koppeschaar       Title: General Manager  

[Transition Services Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Services Provided by Exxaro and the Exxaro Group to the Tronox Group

WORK IN PROGRESS

 

1 Payroll / Employee Benefits

 

1.1 Start Date. Beginning on the Closing Date, Exxaro shall use commercially
reasonable efforts to assist the South African Acquired Companies with respect
to general accounting services with respect to payroll, employee benefits
matters and associated Pay As You Earn (PAYE) tax compliance.

 

1.2 End Date. Exxaro’s obligations pursuant to this Section shall continue until
31 December 2012, unless extended in accordance with Section 11 of the
Agreement.

 

1.3 Services. Subject to the terms and conditions of the Agreement, Exxaro’s
services provided pursuant to this Section shall include the following:

 

  i. Exxaro shall share with the South African Acquired Companies systems
implemented and in production for the South African Acquired Companies as of the
Closing Date.

 

  ii. Payroll administration.

 

  iii. Benefits administration.

 

  iv. Preparation of monthly PAYE returns and associated reconciliations.

 

2 General Accounting

 

2.1 Start Date. Beginning on the Closing Date, Exxaro shall use commercially
reasonable efforts to assist the South African Acquired Companies with respect
to general accounting services.

 

2.2 End Date. Exxaro’s obligations pursuant to this Section shall continue until
31 December 2012, unless extended in accordance with Section 11 of the
Agreement.

 

2.3 Services. Subject to the terms and conditions of the Agreement, Exxaro’s
services provided pursuant to this Section shall include the following:

 

  i. Making reasonably available its general accounting personnel for
consultation on matters relating to or affecting the South African Acquired
Companies where such personnel have relevant familiarity or expertise

 

  ii. Providing Hyperion maintenance, support and assistance for Tronox Mineral
Sands

 

  iii. Providing monthly consolidated management reports for the Tronox Mineral
Sands management team.

 

  iv. Support and assistance with IFRS and other general accounting matters.

 

A-1



--------------------------------------------------------------------------------

  v. Necessary accounting information that may be require for the Rehabilitation
Trust.

 

3 Tax Services

 

3.1 Start Date. Beginning on the Closing Date, Exxaro shall cooperate with the
South African Acquired Companies in meeting certain tax compliance obligations
of the South African Acquired Companies.

 

3.2 End Date. Exxaro’s obligations pursuant to this Section shall continue until
the first anniversary of the Closing Date, unless extended in accordance with
Section 11 of the Agreement.

 

3.3 Services. Subject to the terms and conditions of the Agreement, Exxaro shall
provide the following services and assistance to the South African Acquired
Companies:

 

  a. Income Tax

 

  i. Completion and submission of IT14 returns for the 2012 year of assessment.

 

  ii. Completion and submission of IRP6 returns for the 2012 year of assessment.

 

  b. Mineral Resource Royalty

 

  i. Completion and submission of MPR2 returns for the 2012 year of assessment.

 

  ii. Completion and submission of MPR3 returns for the 2012 year of assessment.

 

  iii. Completion and submission of MPR report to National Treasury for the 2012
year of assessment.

 

  c. Tax Reporting

 

  i. Quarterly reporting on the tax liability for the 2012 year of assessment.

 

  ii. Year end reporting for the financial year ending 31 December 2012.

 

  d. Liaison with the South African Revenue Services (SARS)

 

  i. Responding to queries from SARS relating to VAT, Income Tax, PAYE and
Mineral Resource Royalty.

 

  ii. Provision of information to SARS as required.

 

4 Access to Accounts, Bank Systems and Funds

 

4.1 Start Date. Beginning on the Closing Date, Exxaro shall use commercially
reasonable efforts to assist the South African Acquired Companies with respect
to the coordination of transferred accounts and bank systems.

 

A-2



--------------------------------------------------------------------------------

4.2 End Date. Exxaro’s obligations pursuant to this Section shall continue until
first anniversary of the Closing Date, unless extended in accordance with
Section 11 of the Agreement.

 

4.3 Services. Subject to the terms and conditions of the Agreement, Exxaro’s
services provided pursuant to this Section shall include the following:

 

  i. Exxaro shall cooperate with the South African Acquired Companies in
facilitating access to information and transactions involving bank accounts and
bank systems transferred, or intended to be transferred, to Tronox pursuant to
the transactions contemplated by the Transaction Agreement or containing or
receiving funds so transferred to the South African Acquired Companies or
otherwise belonging to the South African Acquired Companies.

 

  ii. Exxaro shall permit the South African Acquired Companies access to
information regarding accounts of Exxaro limited to transactions therein which
involve funds relating to the South African Acquired Companies whether prior to,
or after, the Closing.

 

  iii. Prior to the Closing, Exxaro shall facilitate the preparation of
appropriate account or bank system transfer documentation, such transfers to be
effective as of the Closing Date or as soon as practicable thereafter.
Subsequent to the Closing Date, Exxaro shall make its personnel available for
consultation and shall execute documents or assign authority to the South
African Acquired Companies where necessary to allow the South African Acquired
Companies to complete any account or bank system transfers.

 

5 Stray Funds

 

5.1 Start Date. Beginning on the Closing Date, Exxaro shall use commercially
reasonable efforts to assist the South African Acquired Companies in the
directing of funds intended to be remitted to the South African Acquired
Companies.

 

5.2 Services. In the event that remittances received into Exxaro bank accounts
relate to sales or services provided by the South African Acquired Companies (or
otherwise intended for the South African Acquired Companies), Exxaro shall
promptly segregate such remittance amounts and whenever the balance of such
amounts exceeds R100,000 or once a week, whichever occurs first, Exxaro shall
remit by wire transfer the balance collected on behalf of the South African
Acquired Companies to the South African Acquired Companies.

 

6 Migration of Travel Charge Cards and Travel Service

 

6.1 Start Date. Beginning on the date hereof, Exxaro shall use commercially
reasonable efforts to cause (or assist, as applicable) migration to the South
African Acquired Companies of the Travel Charge Card services and travel
services (together, the “Travel Services”) to be remitted to the South African
Acquired.

 

6.2 End Date. Exxaro shall use commercially reasonable efforts to complete the
Services set forth in this Section within 180 days after the Closing Date;
provided Exxaro’s obligations pursuant to this Section 1.11 shall continue until
the first anniversary of the Closing Date, unless extended in accordance with
Section 11 of the Agreement.

 

A-3



--------------------------------------------------------------------------------

6.3 Services. Exxaro’s services provided pursuant to this Section shall include
the following:

 

  i. Establishment of a separate account, or accounts, for the South African
Acquired Companies with respect to the Travel Services.

 

7 Information Management & Technology

 

7.1 For purposes hereof, the following provisions shall be known, collectively,
as the “IT Migration Standards”.

 

7.2 Start Date. On or prior to the Closing Date, Exxaro shall commence
commercially reasonable efforts to segregate, install, implement and provide
consulting services for transferred software and applications (including
hardware, enterprise software and required applications, each an “IT System”).

 

7.3 End Date. Exxaro’s obligation pursuant to Section 2 of this Exhibit A shall
end on the first anniversary of the Closing Date, unless extended in accordance
with Section 10 of the Agreement. Personnel. In connection with the Services to
be provided pursuant to Section 2 of this Exhibit A, beginning on the Closing
Date, each Group shall make reasonably available for consultation with the other
Group those retained employees and consultants or other service providers of
such Group as are reasonably necessary for the provision of such Services.

 

7.4 Elements of IT System Migration and Replicating. Subject to the terms and
conditions of this TS Agreement, Exxaro shall take the following steps in
connection with the migration and replication of each IT System:

 

  i Hardware. Certain servers, terminals, network equipment, data storage
systems and additional hardware related to each IT System shall be segregated
for the exclusive use of the South African Acquired Companies and each IT System
shall be installed, developed and tested thereon. Such segregated hardware shall
be integrated into the other information technology systems that Exxaro has
migrated and replicated for the South African Acquired Companies in accordance
with this TS Agreement. All hardware equipment for the segregation of the IT
System will be purchased by the Exxaro Group and the cost thereof will be
recouped from the Tronox Group.

 

  ii Software. All necessary software shall be installed on the segregated
hardware for the complete and independent operation of each IT System. If
software licenses are required for the establishment of the Tronox replicated
systems environment, the cost of such software licenses shall be the
responsibility of Exxaro.

 

  iii Data. All data, reasonably required, subject to Exxaro Group’s records
retention policy, for the operation of each IT System by the South African
Acquired Companies , including existing information with respect to historic
operations of the South African Acquired Companies (including historic data and
records of all businesses, including prior businesses, and their transaction
details).

 

A-4



--------------------------------------------------------------------------------

  iv System Integration. Exxaro shall assist the South African Acquired
Companies in integrating each IT System with the other IT Systems that Exxaro
migrates and replicates for the South African Acquired Companies in accordance
with this TS Agreement.

 

  v System Modules and Applications. System modules and applications implemented
by Exxaro for the benefit of the South African Acquired Companies shall be
migrated to the South African Acquired Companies.

 

8 Information Technology Systems Migration Services. Exxaro shall provide the
following services in accordance with the IT Migration Standards:

 

  i Deliver (as necessary), configure and install IT System components as
required for migration pursuant to this Exhibit A. The IT Systems delivered by
Exxaro shall be consistent in scope, version and functionality as implemented in
the Exxaro Siyaya program carved out for the South African Acquired Companies.

 

  ii Jointly with the South African Acquired Companies, appoint qualified
project managers to manage the transition and migration projects.

 

  iii Jointly with the South African Acquired Companies, develop detailed
transition plans for infrastructure, applications and business processes.

 

  iv Load pertinent shared applications, databases and data onto Tronox Group
hardware and prior to loading, conduct appropriate tests jointly with Tronox
Group personnel to check whether such shared applications and data are fully
operational in connection with the comparable hardware and software as used in
Tronox systems and applications that Exxaro migrates and replicates for Tronox
in accordance with this TS Agreement.

 

  v Extract appropriate data out of Exxaro’s enterprise systems and other
applications in a mutually agreed format for normalization, testing and loading
into Tronox Group systems and applications that Exxaro migrates and replicates
for Tronox in accordance with this TS Agreement.

 

  vi Establish WAN, LAN, and other information technology systems elements to
move the South African Acquired Companies from Exxaro network to Tronox network,
retaining access to necessary applications.

 

  vii Transition Tronox Group master data, open balances and transactional data
based upon a mutually agreed plan.

 

  viii Provide documentation and any other necessary information related to the
information technology systems (including telephone and networking equipment),
networks and applications.

 

A-5



--------------------------------------------------------------------------------

  ix Continue current services, including relevant third-party services,
pertaining to cellphone and calling card programs and shall present to the South
African Acquired Companies an accounting of any charges for payment made on
behalf of the South African Acquired Companies in connection with such programs
after the Closing Date until migration for reimbursement thereof.

 

  x Use commercially reasonable efforts to transfer to the South African
Acquired Companies all the required software and application necessary for
stand-alone operations.

 

  xi Use commercially reasonable efforts to transfer information and technology
assets required by the South African Companies.

 

  xii Use commercially reasonable efforts to transfer licenses to the South
African Acquired Companies.

 

9 Information Technology Systems Services

 

9.1 Services: Beginning on the Closing Date, Exxaro shall provide the following
Services in accordance with the IT Migration Standards for a period of no less
than twelve months which could, by mutual agreement, be extended. Individual
line-item services and billing identified in this section can be discontinued or
extended with mutual agreement:

 

  i. Hosting and support of the South African Acquired Companies SAP Operations
Environment at the Exxaro Data Centre in Pretoria. Exxaro shall charge for this
service, which includes backup tapes and related ancillary costs. Hosting and
support of the South African Acquired Companies SAP HRMS Environment at the
Exxaro Data Center in Pretoria. Exxaro will charge for this service.

 

  ii. Hosting, support and email forwarding for the South African Acquired
Companies E-mail Services. A fixed cost will be charged for this service. Tronox
will purchase required Exchange servers and migrate to their own email system
and Tronox will be responsible for the costs associated with email migration.

 

  iii. SAP Application Support while the SAP and related applications are
running in the Exxaro data center. This service shall include SAP technical
troubleshooting, SAP functional knowledge and transaction support. This support
will be billed to the Tronox Group on a time and materials basis.

 

  iv. Hosting and support of all other Enterprise Applications required by the
South African Acquired Companies at the Exxaro Data Centre in Pretoria. Exxaro
will charge for this service.

 

  v. Exxaro will provide WAN connectivity to the South African Acquired
Companies. Exxaro will charge for this service.

 

A-6



--------------------------------------------------------------------------------

  vi. Exxaro will continue, as it currently is, to support the infrastructure
environment at KZN Sands. Exxaro will charge for this service. Namakwa Sands
will continue to support its own infrastructure and applications environment as
it is currently doing.

 

  vii. A Governance document will be compiled and mutually agreed upon by both
the Exxaro Group and the South African Acquired Companies that will detail the
principles and manner in which changes will be managed, continuous improvements
are approved and implemented and billing arrangements within the South African
Acquired Companies enterprise architecture that is hosted and or supported by
the Exxaro Group.

 

  viii. Cost of IT Transition Services Costs. Tronox shall not be responsible
for the following transition services costs:

 

  ix. The cost and effort for Exxaro to separate SAP and associated applications
to run on Tronox stand-alone hardware.

 

  x. The transfer of any and all software licenses which are in Exxaro’s name to
the South African Acquired Companies or to a Tronox legal entity.

 

  xi. The transfer of any and all telecommunication service accounts which are
in Exxaro’s name to to the South African Acquired Companies or to a Tronox legal
entity. Exxaro will work with any and all service providers jointly with Tronox
to insure transition of accounts, billing information, and contracts are made
without disruption of service.

 

  xii. Infrastructure (hardware, software, networks, etc.).

 

  xiii. Access to data, including databases, data warehouse, reporting system,
processing and networking.

 

  xiv. Consultation, maintenance, support and systems administration.

 

  xv. IT System support including call-center and help-desk user.

 

  xvi. Monitoring, managing, operating and maintaining: (i) Data center,
including all servers for data processing and other supporting equipment,
(ii) wide area network (WAN), (iii) local area network (LAN), (iv) telephony
infrastructure, (v) web sites, (vi) business-to-business connections, including
existing EDI and XML partners, (viii) legacy application systems, (ix) all other
interfaces between internal and external applications and systems, and
(xi) chemical data warehouse and associated databases.

 

  xvii. Reasonable access to, or reasonable access to data from, the legacy
systems, networks and applications for data collection and analysis.

 

  xviii. In a manner consistent with its records retention policy, retain
electronic data in its enterprise, accounting and other principal systems and
applications relating to the South African Acquired Companies.

 

A-7



--------------------------------------------------------------------------------

10 Information Technology Security

 

10.1 Services. Beginning on the Closing Date, Exxaro shall provide the following
services in accordance with the IT Migration Standards:

 

  i. Firewall monitoring, administration, configuration and reporting.

 

  ii. VPN and remote-access monitoring, administration, configuration management
and support.

 

  iii. E-mail virus protection, spam filtering and attack monitoring, prevention
and reporting.

 

  iv. Real-time monitoring and updating of virus definitions on all hosts and
clients (including laptops).

 

  v. Host intrusion detection, protection, configuration, maintenance and
support.

 

  vi. Network intrusion detection, protection, configuration, maintenance and
support.

 

  vii. Establishment of systems access protocols.

 

  viii. Computer incident response.

 

11 Human Resources

 

11.1 Start Date. Beginning as of the Closing Date, Exxaro shall use commercially
reasonable efforts to separate the personnel and resources applicable to human
resources administration in connection with the South African Acquired Companies
such that such separate personnel and resources may independently conduct such
human resource administration.

 

11.2 End Date. Exxaro’s obligations pursuant to this Section shall continue
until 31 December 2012, unless extended in accordance with Section 11 of the
Agreement.

 

11.3 Services. Subject to the terms and conditions of the Agreement, Exxaro’s
services provided shall include the following:

 

  i. Migration of personnel, systems, records, applications and data related to
the South African Acquired Companies.

 

  ii. Assistance in the integration of human resource activities and resources
into the information technology system of the South African Acquired Companies.

 

  iii. Provision of human resource administration services, including payroll
and benefits matters, (through personnel, systems, service providers, or
otherwise) to the extent required to maintain such services, on behalf of the
South African Acquired Companies, to the extent and at the level provided to the
South African Acquired Companies as of the Closing Date.

 

11.4 Personnel. In connection with the Services to be provided pursuant to this
Section, beginning on the Closing Date, Exxaro Group and Tronox Group, as the
case may be, shall

 

A-8



--------------------------------------------------------------------------------

make reasonably available for consultation with Tronox and Exxaro Group, as the
case may be, those retained employees and consultants or other service providers
of Exxaro Group or the South African Acquired Companies, as the case may be,
reasonably necessary for the provision of such Services.

 

12 Supply Chain Management

 

12.1 Start Date. Beginning as of the Closing Date, Exxaro shall use commercially
reasonable efforts to assist the South African Acquired Companies in
establishing separate contracts with suppliers similar to those which exist
within the Exxaro Group and of which the South African Acquired Companies were
previously a part.

 

12.2 End Date. Exxaro’s obligations pursuant to this Section shall end on the
first anniversary of the closing date , unless extended in accordance with
Section 11 of the Agreement.

 

12.3 Services. Subject to the terms and conditions of the Agreement, Exxaro’s
services provided pursuant to this Section shall include the following:

 

  i. Provision of support with regards to the establishment of commercial
contracts for the South African Acquired Companies with suppliers which
previously were managed on an Exxaro Group-wide basis.

 

  ii. Assistance in the transferring of supplier contracts to the South African
Acquired Companies, as required.

 

  iii. Continue current services, including relevant third-party services,
pertaining to cellphone and calling card programs and shall present to the South
African Acquired Companies an accounting of any charges for payment made on
behalf of the South African Acquired Companies in connection with such programs
after the Closing Date until migration for reimbursement thereof.

 

  iv. The transfer of any and all telecommunication service accounts which are
in Exxaro’s name to the South African Acquired Companies or to a Tronox legal
entity. Exxaro will work with any and all service providers jointly with Tronox
to insure transition of accounts, billing information, and contracts are made
without disruption of service.

 

13 Risk Management

 

13.1 Start Date. Beginning on the Closing Date, Exxaro shall use commercially
reasonable efforts to provide risk management advice and consultation,
including, in particular, assistance with respect to administration of claims
existing as of the Closing Date and claims which are not separable from claims
of Exxaro.

 

13.2 End Date. Exxaro’s obligations pursuant to this Section shall continue for
one hundred and eighty (180) days following the Closing Date, unless extended in
accordance with Section 11 of the Agreement.

 

A-9



--------------------------------------------------------------------------------

13.3 Services. Subject to the terms and conditions of the Agreement, Exxaro’s
services provided pursuant to this Section shall include

 

  i. Providing access to its records and personnel (including third party
consultants and service providers) for purposes of claims administration and
consulting with respect to claims relating to the South African Acquired
Companies.

 

  ii. Continuing with the embedment of the Exxaro Board approved enterprise risk
management process at KZN Sands and Namakwa Sands which included continuous
training and assistance with facilitation of enterprise risk management
workshops. However, Tronox may decide to not implement the electronic enabler,
namely SAP GRC RM version 10. The deliverables from the enterprise risk
management process, namely an enterprise risk register updated every six months
and supporting enterprise risk intelligence reports, will be made available to
Tronox and will not be included in reporting within Exxaro unless permission is
specifically granted by Tronox. Should Tronox wish to implement the same
enterprise risk managemnt process at Exxaro Australia Sands and/or the
implementation of SAP GRC RM as an electronic enabler, such request will be
contracted separately.

 

13.4 Personnel. In connection with the Services to be provided pursuant to this
Section 3.8, beginning on the Closing Date, Exxaro Group and Tronox Group, as
the case may be, shall make reasonably available for consultation with Tronox
and Exxaro Group, as the case may be, those retained employees and consultants
or other service providers of Exxaro or the South African Acquired Companies, as
the case may be, reasonably necessary for the provision of such Services.

 

14 Treasury Services

 

14.1 Start Date. Beginning on the Closing Date, Exxaro shall use commercially
reasonable efforts to provide certain treasury services to the South African
acquired companies.

 

14.2 End Date. Exxaro’s obligations pursuant to this Section shall continue for
one hundred and eighty (180) days following the Closing Date, unless extended in
accordance with Section 11 of the Agreement.

 

14.3 Services. Subject to the terms and conditions of the Agreement, Exxaro’s
services provided pursuant to this Section shall include

 

  i. Risk management: monitoring and managing foreign exchange and interest rate
risk – hedging currency risk, commodity prices and interest rate exposure as
required for the South African Acquired Companies and approved by Tronox.

 

  ii. Cash management: manage daily cash receipts and disbursements, bank
account administration and intercompany transfers for the South African Acquired
Companies including cash settlement of liabilities to banks in respect of money
market transaction, loan settlements and foreign payments.

 

A-10



--------------------------------------------------------------------------------

  iii. Liquidity management: Ensuring that sufficient funding is in place for
daily cash requirements and depositing of excess cash in money markets for the
South African Acquired Companies.

 

  iv. Loan administration: ensure covenant compliance for the South African
Acquired Companies as required by external credit facility. In addition, manage
and administer all inter-company loans of the South African Acquired Companies.

Miscellaneous Matters

 

15 Records Retention

 

15.1 Start Date. Beginning as of the Closing Date, Exxaro shall use commercially
reasonable efforts to retain, organize and store, records relating to the South
African Acquired Companies and not transferred to the South African Acquired
Companies in a manner consistent with its current document retention policy or
practice. For purposes of this Section the term “records” shall include all
formats (electronic, film, paper, and otherwise) of such records and shall
include shared records not pertaining exclusively to the South African Acquired
Companies the South African Acquired Companies.

 

15.2 Services. If and to the extent in existence as of the date hereof and in
possession and control of Exxaro as of the date hereof and without imposing any
obligation on Exxaro to create any of the documents or records described below
and subject to Exxaro Group’s document retention policy, Exxaro’s services
provided pursuant to this Section shall include the following:

 

  i. Exxaro shall provide the South African Acquired Companies with
documentation of records retained by Exxaro and shall provide the South African
Acquired Companies with access to records storage facilities maintained by
Exxaro.

 

  ii. Exxaro shall assist the South African Acquired Companies in the separation
of historic records relating to the legacy businesses of the South African
Acquired Companies from the common records of Exxaro and its affiliates as of
the Closing Date, including with respect to the generation of new records
documentation specific to the South African Acquired Companies.

 

  iii. Exxaro shall assist the South African Acquired Companies in the
identification, documentation, removal and duplication of records pertaining to
the South African Acquired Companies.

 

  iv. Exxaro shall retain records relating to the following matters for the term
of the Agreement at which time such records which remain shall be delivered to
the South African Acquired Companies, or, if such records are to be discarded or
destroyed pursuant to the practices of Exxaro, shall deliver such records to the
South African Acquired Companies:

 

  a. Property;

 

A-11



--------------------------------------------------------------------------------

  b. Tax;

 

  c. Environmental reports and remediation matters;

 

  d. Employee matters; and

 

  e. Relevant business documents.

 

15.3 Personnel. In connection with the Services to be provided pursuant to this
Section, beginning on the Closing Date, Exxaro Group and Tronox Group, as the
case may be, shall make reasonably available for consultation with Tronox and
Exxaro Group, as the case may be, those retained employees and consultants or
other service providers of Exxaro or the South African Acquired Companies, as
the case may be, reasonably necessary for the provision of such Services.

 

16 Emergency Response Services and Disaster Recovery Services

 

16.1 Start Date. Beginning on the Closing Date, Exxaro shall use commercially
reasonable efforts to provide assistance with, and use of, disaster recovery
services and personnel (including with respect to process, systems and
communications issues).

 

16.2 End Date. Exxaro’s obligations pursuant to this Section shall continue
until the first anniversary of the Closing Date, unless extended in accordance
with Section 10 of the Agreement.

 

16.3 Services. Exxaro’s services provided pursuant to this Section shall
include, the provision of disaster recovery services available as of the Closing
Date.

 

A-12